Citation Nr: 0733723	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-43 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome and a sleep disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  The veteran received the Purple Heart Medal, which is 
conclusive evidence he engaged in combat against enemy forces 
while in Vietnam.  The veteran also has a diagnosis of PTSD, 
but this condition has not been attributed to his military 
service - including his combat tour in Vietnam.  And while 
scheduled several times for VA mental status examinations, to 
obtain this necessary medical nexus opinion, he failed to 
report for his examinations, even when rescheduled at his 
request.

2.  The veteran does not currently have TMJ syndrome or a 
sleep disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  TMJ syndrome and a sleep disorder were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
in July 2003 and provided to the appellant prior to the May 
2004 rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the type of evidence 
needed to substantiate his claims and explains whose 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Moreover, since his service-connection 
claims are being denied, no disability rating or effective 
date will be assigned.  Therefore, there can be no 
possibility of prejudicing him by not providing additional 
notice concerning these downstream elements of his claims.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the Federal Circuit recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
[hereinafter Mayfield IV].  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
With respect to the present appeal, the Board finds that 
adequate VCAA notice was provided by the July 2003 letter.  

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records and his 
numerous communications with VA have been considered.  As 
there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.



The veteran has not undergone a VA examination in connection 
with his claims.  However, review of the claims file reflects 
that he has been scheduled for VA examinations on three 
occasions, in August 2003, October 2003, and July 2006.  
He requested that the first examination be rescheduled, but 
once it was he failed to report for the subsequent two 
examinations.  The Board points out that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

As the evidence establishes the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, he was provided notice discussing 
the requirements for service connection, his claims were 
subsequently readjudicated in a SOC and SSOC, and there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is, at most, harmless error.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007); and Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various pre-decisional communications, the Court 
concluded the evidence established that the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim.)

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service, alone, is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's claim shall be 
rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b) (The veteran was provided notice of this 
regulation in the October 2006 SSOC).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must 
conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a).

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, confirms he was awarded the 
Purple Heart Medal for his service in Vietnam.  The Purple 
Heart is prima fascia evidence of his participation in 
combat.  See VAOPGCPREC 12-99 (October 18, 1999).  And if an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, provided it is consistent 
with the circumstances, conditions, or hardships of combat, 
even if there is no official record of the incident.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
389, 392 (1996).  Such evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).



Section 1154(b) [and the implementing regulation, 38 C.F.R. 
§ 3.304(d)] allow combat veterans, in certain circumstances, 
to use lay evidence to establish the incurrence of a disease 
or injury in service.  "However, the provisions of section 
1154(b) do not provide a substitute for medical-nexus 
evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Section 1154(b) serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in 
service.  Id.

The same general rules regarding combat service apply, as 
well, to claims specifically for PTSD.  38 C.F.R. 
§ 3.304(f)(1); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran's service medical records are completely 
unremarkable for mental health related complaints or 
treatment - including for a stress-induced illness such as 
PTSD (keeping in mind VA did not adopt the DSM PTSD 
nomenclature until 1980 or thereabouts, so several years 
after the veteran's military service had ended in 1969).

The veteran's post-service treatment records include findings 
of PTSD; specifically, a December 2004 report of psychiatric 
evaluation list this diagnosis, among several others (e.g., 
depressive disorder, drug and alcohol dependence and abuse, 
personality disorder - not otherwise specified, etc.).  The 
Board must presume the PTSD diagnosis was in accordance with 
DSM-IV, both as to the sufficiency of the veteran's stressors 
and adequacy of his symptomatology.  See Cohen, 10 Vet. App. 
139-143.

More importantly, though, the clinician that made that 
diagnosis did not, in turn, indicate or otherwise suggest the 
veteran's PTSD is attributable in any way to his military 
service, including the combat in Vietnam for which he 
received the Purple Heart Medal.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . ."). See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  


And, unfortunately, as mentioned, despite several attempts, 
VA was simply unable to obtain this necessary medical nexus 
opinion - to etiologically link the veteran's PTSD to his 
military service, his combat in Vietnam included, because he 
failed to report for his several VA examinations that were 
scheduled to obtain this opinion.  So, under 38 C.F.R. 
§ 3.655, the Board is left to decide his appeal based on the 
evidence already on file, which, as mentioned, regrettably 
does not contain the required medical nexus opinion.  He does 
not have the necessary medical training and/or expertise to 
give a probative opinion on this determinative issue, 
himself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As for the claims for service connection for TMJ syndrome and 
a sleep disorder, review of the claims file reveals the 
veteran's service and post-service treatment records do not 
contain any mention of complaints or findings of either 
condition.  His post-service medical records show he has 
complained of sleep impairment in connection with his mental 
treatment (i.e., as a symptom of an underlying 
mental illness).  But none of his mental disorder diagnoses 
(PTSD, depression, drug and alcohol abuse, personality 
disorder, etc.) have been linked to his military service.  So 
even were the Board to assume, for the sake of argument, 
that his sleep impairment is indeed a part and parcel symptom 
of an underlying mental disorder - regardless of the 
specific diagnosis, there still is no correlation of that 
disorder to his military service, again, his combat in 
Vietnam included.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



There also is no diagnosis of a sleep disorder, per se (e.g., 
sleep apnea), as a separate and distinct clinical entity.  As 
well, there is no evidence of TMJ syndrome either in service 
or during the many years since.  Proof the veteran has these 
claimed conditions, usually in the way of medical diagnoses 
confirming this, is perhaps the most fundamental requirement 
of service connection.  Absent this evidence, these are not 
valid claims.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (Service connection presupposes a current diagnosis of 
the claimed disability).

With respect to the veteran's unsubstantiated contentions, a 
layman is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that communication and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr and a dislocated shoulder 
under Jandreau, the appellant does not have the medical 
knowledge to state whether his symptoms should be diagnosed 
as TMJ syndrome or a sleep disorder or that such disorders 
are causally connected to his period of active duty service.  
Simply stated, these are not conditions that are capable of 
lay diagnosis and opinion.  See Espiritu and Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has TMJ syndrome and a sleep 
disorder as a result of his period of active duty service.  
However, Congress has specifically limited entitlement to 
service connection for instances in which disease or injury 
have resulted in a known disability.  See 38 U.S.C.A. § 1110.  
Here, it is worth reiterating the duty to assist has been 
frustrated by the veteran's failure to report for VA 
examinations that may have produced evidence essential to his 
claims (e.g., a linkage of his PTSD diagnosis to service or 
diagnoses of TMJ syndrome and/or a sleep disorder and their 
linkage to his military service).  See Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996) ("[t]he duty to assist in the 
development and adjudication of a claim is not a 
one-way street."); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Thus, in the absence of competent and persuasive 
evidence of PTSD related to service, TMJ syndrome, or a 
sleep disorder, there are no valid claims for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Board acknowledges the veteran's very 
meritorious service and sacrifice for his country, the Board 
must apply the law as it exists, and the Board is bound by 
the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations, which govern veterans' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995) (the Board must apply "the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant]'", quoting Kelly v. Derwinski, 3 
Vet. App. 171, 172 (1992)).  Thus, the veteran's claims must 
be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, this doctrine is 
not applicable in this instance.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for PTSD is denied.

Service connection for TMJ syndrome and a sleep disorder also 
is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


